 

Exhibit 10.2

 

SALE AGREEMENT

 

THIS SALE AGREEMENT is made, executed and delivered as of October 11, 2013, by
ECOtality, Inc., a Nevada corporation, Electronic Transportation Engineering
Corporation, an Arizona corporation, ECOtality Stores, Inc., a Nevada
corporation, ETEC North, LLC, a Delaware limited liability company, The Clarity
Group, Inc., an Arizona corporation, G.H.V. Refrigeration, Inc., a California
corporation (collectively, the “Sellers”), and Access Control Group, L.L.C., a
New Jersey limited liability company (the “Buyer”), pursuant to which the
Sellers have agreed to sell, convey, assign, transfer and deliver all of their
rights, title and interest in, to and under the Acquired Assets (as defined
below) to the Buyer, and the Buyer has agreed to purchase and acquire such
Acquired Assets from the Sellers, in accordance with sections 105, 363 and 365
of the Bankruptcy Code and in accordance with the order of the Bankruptcy Court
approving the transaction entered on October 10, 2013 (the “Sale Order”).

 

W I T N E S S E T H:

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.     Conveyance. The Sellers hereby sell, convey, assign, transfer and deliver
to the Buyer and its successors and assigns all of their rights, title and
interest in, to and under all of the assets of the Sellers primarily related to
the segment of the Sellers’ business involving airline ground support equipment,
material handling equipment, and low-speed electric vehicles equipment
(collectively, the “Minit-Charger Business Segment”), specifically excluding,
however, any such assets that are listed or described as Excluded Assets (as
defined below), but specifically including (a) all tangible personal property
(such as machinery, equipment, inventories of raw materials and supplies,
manufactures and purchased parts, goods in process and finished goods,
production/assembly tools, dies and related items primarily related to the
Minit-Charger Business Segment, (b) all Intellectual Property (as defined below)
primarily related to the Minit-Charger Business Segment (including all of the
foregoing that are licenses and sublicenses granted and obtained with respect
thereto, and rights thereunder, remedies against past, present, and future
infringements thereof, and rights to protection of past, present and future
interests therein under applicable laws and including, the patents listed on
Exhibit A and all corresponding foreign patents (except to the extent licensed
to Buyer as provided below), (c) the books, records, ledgers, files, documents,
correspondence, lists, drawings and specifications, creative materials, testing
results, advertising and promotional materials, studies, reports,
warranty/product failure reporting, or other printed materials primarily related
to the Minit-Charter Business Segment (collectively, the “Acquired Assets”), to
have and to hold such Acquired Assets to and for the Buyer’s (and Buyer’s
successors’ and assigns’) use forever. The Buyer shall acquire all the Acquired
Assets totally free from any mortgage, lien, pledge, charge, security interest
or encumbrance in respect of such property or asset or claim as defined in
Section 101 of under Chapter 11 of Title 11 of the United States Code.

 

Seller shall cooperate with Buyer in any reasonable respect to gain for Buyer
access to the locations at which the tangible assets included in the Purchased
Assets are located and in assisting Buyer in obtaining physical possession of
all such Acquired Assets at and after Closing.

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 10.2

 

 

For purposes of this Sale Agreement, “Intellectual Property” means all of the
following in any jurisdiction in the world: (a) all inventions (whether
patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all patents, patent applications, and patent
disclosures, together with all reissuances, continuations, divisions,
continuations-in-part, revisions, extensions, and reexaminations thereof, (b)
all trademarks, service marks, trade dress, logos, slogans, trade names,
internet domain names, other source identifiers, (c) all copyrightable works,
all copyrights, and all applications, registrations, and renewals in connection
therewith, (d) all trade secrets and confidential, technical, and business
information (including ideas, research and development, know-how, formulae,
compositions, manufacturing/assembly production process documentation, technical
data, product manuals and associated documentation, designs, drawings, contract
manufacturing directives, procedures, and agreements, specifications, customer
and supplier lists, pricing and cost information, business and marketing plans
and proposals, documentation regarding orders received and not shipped, open
customer quotes, (e) all computer software (including source code, executable
code, data, databases, and related documentation, (f) all material advertising
and promotional materials, (g) all other proprietary rights, and (h) all copies
and tangible embodiments thereof (in whatever form or medium).

 

2.     Excluded Assets. Notwithstanding anything contained herein to the
contrary, the Acquired Assets do not include any of the assets listed on Exhibit
B hereto (the “Excluded Assets”).

 

3.     Purchase Price. As consideration for the purchase of the Acquired Assets,
the Buyer shall pay an aggregate total of Two-Hundred and Fifty Thousand Dollars
($250,000) to the Sellers (the “Purchase Price”), $12,500 of which was paid to
Buyer on October 8, 2013 and the balance of which ($237,500) upon the execution
of this Sale Agreement, which shall occur no later than 11:59 p.m. Mountain
Standard Time on October 11, 2013.

 

4.     License Agreement.  The Buyer further acknowledges and agrees that,
notwithstanding anything to the contrary contained herein, United States Patent
Nos. 7,573,228 (power management between charger and airport bridge) and
5,548,200 (priority charging determination for multiple vehicles) (together with
all corresponding foreign patents, the “Excluded Patents”) shall be deemed
Excluded Assets.  Blink Acquisition LLC (“Blink”) is acquiring the Excluded
Patents pursuant to a transaction whereby Blink is acquiring substantially all
of the assets of the Sellers primarily related to the Sellers’ Blink Network
business and that Blink is, in connection with such transaction, entering into a
license agreement with Buyer with respect to the Excluded Patents (the “License
Agreement”).  Specifically, the license granted under the License Agreement
shall provide (a) for a term, which shall be for the duration of the Excluded
Patents (the expiration of one Patent shall not impact the license to the
non-expired Patent), (b) that such license is fully-paid, royalty-free and
worldwide (as appropriate), (c) scope of use by Buyer shall be limited to the
Minit-Charger Business Segment of Sellers as currently conducted and proposed to
be conducted, including any reasonable and foreseen expansions thereof, as of
the date of this Agreement (“Expansion”) (license shall be exclusive with
respect to this field of use), provided that such Expansion shall not be in
competition with the Blink Network business; (d) that, as between the parties,
any enhancements and/or improvements made by or for any party concerning the
Excluded Patents (“Enhancements”) shall be owned exclusively by the Blink and
shall automatically be included in the license granted to Buyer under the
License Agreement, (e) that, as between the parties, Blink shall have the right
to seek patent or other intellectual property protection for all Enhancements,
(f) for the right of the Buyer to sublicense any of its rights under the License
Agreement, consistent with the rights granted therein, provided that no
sublicensee shall be a competitor of the Blink Network business, (g) for the
right of the Buyer to transfer or assign the License Agreement in connection
with its sale of the Minit-Charger business, provided that such sale is not to a
competitor of the Blink Network business; and (h) Blink shall not, during the
term of the License Agreement, authorize others to, use, sell, offer to sell,
and otherwise practice the Excluded Patents to compete with the Buyer in the
Minit-Charger Business Segment.  The License Agreement shall otherwise be in
form and substance reasonably satisfactory to Sellers, Blink, and Buyer.

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 10.2

 

 

5.     No Third Party Beneficiaries. Nothing in this Sale Agreement, express or
implied, is intended to or shall confer upon any other Person or Persons any
rights, benefits or remedies of any nature whatsoever under or by reason of this
Sale Agreement.

 

6.     Binding Effect; Assignment. This Sale Agreement shall be binding upon and
inure solely to the benefit of the Buyer and the Sellers and their respective
successors (whether by operation of Law or otherwise) and permitted assigns.

 

7.     Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Arizona, without regard to the conflicts
of law rules of such state.

 

8.     Counterparts. This Sale Agreement may be executed in any number of
counterparts and by facsimile (or other electronic means), each of which will be
deemed an original, but all of which together will constitute one and the same
instrument. A facsimile copy shall be a sufficient proof of signature, without
it being necessary to produce the original copy.

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 10.2

 

 

IN WITNESS WHEREOF, the parties have caused this Sale Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

SELLERS:

 

ECOTALITY, INC.

 

By: /s/ H. Ravi Brar                                                      

Name: H. Ravi Brar

Title: CEO

 

ELECTRONIC TRANSPORTATION

ENGINEERING CORPORATION

 

By: /s/ H. Ravi Brar                                                      



Name: H. Ravi Brar

Title: CEO

 

ECOTALITY STORES, INC.

 

By: /s/ H. Ravi Brar                                                      



Name: H. Ravi Brar



Title: CEO

 

ETEC NORTH, LLC

 

By: /s/ H. Ravi Brar                                                      



Name: H. Ravi Brar



Title: CEO

 

THE CLARITY GROUP, INC.

 

By: /s/ H. Ravi Brar                                                      



Name: H. Ravi Brar



Title: CEO

 

G.H.V REFRIGERATION, INC.

 

By: /s/ H. Ravi Brar                                                      



Name: H. Ravi Brar



Title: CEO



 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 10.2

 

 



 

BUYER:

 

ACCESS CONTROL GROUP, L.L.C.

 

By: /s/ Arun Patel                                                             

Name: Arun Patel

Title: President

 

